DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s presented arguments regarding the amended claims 1 and 17-19 in the remarks filed on 11/04/2022. Applicant’s arguments with respect to claims 1, 17, 18 and 19 have been considered but are moot because the new ground of rejection relies on a new interpretation as necessitated by amendment.
Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  
Claims 17 and 19 discloses the limitation “used when” through out the body of each claim. The limitation "used when" is not explicitly stating that the step is performed, but rather past tense that the step has been performed. For examination purposes “used when” will be interpreted as “for”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 and 19 discloses the limitation “the first polishing removal rate is 6.2 times or less of the second polishing removal rate”. There is no support for this limitation in the specification. Table 2 and 3 seems to disclose certain polishing removal rates however, a polishing rate of 6.2 is not disclosed and the limitation of “6.2 or less” is broader than the values supported on the tables. Further, support for this limitation could not be found in the mentioned paragraphs noted in the presented remarks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 line 2 and Claim 19 line 3 discloses the method comprising polishing the silicon substrate selected from the group consisting of a high resistivity silicon substrate and a low resistivity substrate. However, the body of claim 17 and 19 seems to require both silicon substrates (low and high resistivity) to be present in the method (See limitations on Line 5-10 of claim 17 and line 5-10 of claim 19). It is not clear if the method can be performed without any of the claimed groups as there is no selection to be made because claim 17 limitations seems to require both types of silicon substrates. As best understood for examination purposes claim 17 will be interpreted as: “The method of Claim 1, wherein the method comprises polishing the silicon substrates [[
And claim 19 will be interpreted as: “The method of Claim 18, wherein the method comprises polishing the silicon substrates by the stock polishing step and the final polishing step, wherein the silicon substrates [[
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata Makoto (JP2015185672A, hereinafter "Makoto", See attached machine translation) in view of Furukawa et al (US 2011/0130073 Al, hereinafter “Furukawa”) in further view of Ide Shogaku (WO 2015046090 A1; Hereinafter “Shogaku”)
Regarding Claim 1 Makoto discloses a method for polishing a silicon substrate, the method comprising;
 a stock polishing step (Step A ¶19) and a final polishing step (combination of Step B and Step C from ¶19), wherein the final polishing step is a step polishing only a single side of the silicon substrate (See Polishing conditions in ¶107-109, where the Step A is a double sided polishing with the DSM20B-5P-4D machine and the final polishing steps b and c are single sided, single wafer is being references as single sided type polishing from the PNX-332B machine as evidenced by Reference U (Okamoto Webpage See NPL)), the final polishing step comprising: 
supplying a first polishing slurry Si (polishing slurry B, ¶19) and a second polishing slurry S2 (polishing slurry C, ¶19) to the silicon substrate to be polished, switching them in this order through polishing a single side of the silicon substrate (See Polishing conditions in ¶108-109 where step c goes after step b), wherein the first polishing slurry Si comprises an abrasive A1 (abrasive grains, ¶19) and a water-soluble polymer P1 (water-soluble polymer B, ¶19), and a basic compound B1 (See ¶71-75 the polishing slurries contain a basic compound in addition to abrasive grains and a water soluble polymer) wherein the abrasive Ai has a BET diameter of 5 nm or greater and 100 nm or less (See ¶62 ) and a true specific gravity of 1.5 or higher and 2.3 or lower(See ¶60), and a content of the abrasive Ai in the first polishing slurry Si is 0.05% by weight or higher and 10% by weight or lower (See ¶69), the water-soluble polymer Pi is a copolymer having the vinyl alcohol- based polymer chain and the N-vinyl-based polymer chain in the same molecule (Graft --bonded on the same molecule--copolymers for example, grafts obtained by grafting polyvinylpyrrolidone (PVP- N-vinyl) on polyvinyl alcohol polymer (PVA- Vinyl Alcohol), See ¶29; Different examples of water soluble polymers that can be used in the polishing slurries for the polishing steps a, b and c are explained from ¶21 and the one disclosed in ¶29 meets the claimed limitation as explained above), a content of the vinyl alcohol-based polymer chain in the water-soluble polymer Pi is 50% by weight or higher (See ¶29; N-vynil chain amide exeeds 50% by weight); the basic compound B1 is an alkali metal hydroxide (See ¶72) and the first polishing slurry has a pH of 8.0 or higher and 12.0 or lower (See ¶75). Makoto is silent to switching slurries midway through polishing the silicon substrate, an amount of the water-soluble polymer Pi per 1 g of abrasive Ai contained in the first polishing slurry Si is 0.03 g or less and to the first polishing slurry Si shows higher polishing removal rate than the second polishing slurry S2.
Furukawa discloses a polishing method switching slurries midway (halfway, ¶36) through polishing the silicon substrate and the first polishing slurry Si shows higher polishing removal rate than the second polishing slurry S2. (The wafer is first polished with a polishing slurry having a high polishing rate, and the polishing slurry is switched with a polishing slurry having a low polishing rate halfway, ¶36).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for polishing a silicon substrate from Makoto to switch the polishing slurry with midway (halfway, ¶36) with a second slurry S2 from Furukawa to reduce the time required for polishing the wafer (¶36). 
Furthermore, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for polishing a silicon substrate from Makoto to switch the polishing slurry with high removal rate (high polishing rate, ¶36) Si with a second polishing slurry with a lower removal rate (low polishing rate, ¶36) from Furukawa to increase the productivity without decreasing the flatness and smoothness of the wafer (¶36). 
Regarding the limitation disclosing an amount of the water-soluble polymer Pi per 1 g of abrasive Ai contained in the first polishing slurry Si is 0.03 g or less Shogaku discloses a similar polishing method wherein the content of the water-soluble polymer can be, 0.01 g or more per kg of abrasive grains. The ratio disclosed by Shogaku is less than the claimed ratio as it is disclosing .00001g of water soluble polymer per 1g of abrasive meeting the claimed limitation. Thus, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Makoto to incorporate the teachings of Shogaku and provide the polishing method with an amount of the water-soluble polymer Pi per 1 g of abrasive Ai contained in the first polishing slurry Si is 0.03 g or less. Doing so would aid in obtaining better surface quality in combination with the silica abrasive grains with protrusions (See Last Paragraph of Page 7), thereby increasing the quality provided by the polishing method.
Regarding Claim 6 Makoto as modified discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the abrasive A1 has a BET diameter of 5 nm or greater and smaller than 60 nm (the average primary particle diameter DP1 used in the slurries is further preferably 60 nm or less, ¶62). 
Regarding Claim 7 Makoto as modified discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the second polishing slurry S2 comprises an abrasive A2 and a water-soluble polymer P2, and the concentration of the water-soluble polymer P2 in the second polishing slurry S2 (the concentration CC (% by weight) of the water-soluble polymer B in the polishing slurry C) is higher than the concentration of the water-soluble polymer Pi in the first polishing slurry Si (the concentration CB (% by weight) of the water-soluble polymer A in the polishing slurry B is usually preferably 1 × 10-5% by weight ¶47; the concentration CC (% by weight) of the water-soluble polymer B in the polishing slurry C is preferably 1 × 10-4% by weight; ¶48). Makoto discloses in ¶47 and ¶48 the concentrations of the water-soluble polymers and by comparison in all the given preferable concentrations, the concentration of the water-soluble polymer in the second polishing slurry (Water Soluble Polymer C –CC) are higher than the concentration of the water-soluble polymer in the first polishing slurry (Water soluble polymer B- CB) in various of the preferable examples. 
Regarding Claim 8 Makoto as modified discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the second polishing slurry S2 comprises an abrasive A2 (Slurry C and abrasive grains, ¶19), and the abrasive A2 content in the second polishing slurry S2 is 0.5 % by weight or lower. (¶69)
Regarding Claim 10 Makoto as modified discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the polishing composition is the first polishing slurry Si or a concentrate thereof. (the polishing composition B is a polishing slurry b or a concentrated solution thereof ¶94)
Regarding Claim 11 Makoto as modified discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the polishing composition is the second polishing slurry S2 or a concentrate thereof. (the polishing composition C is a polishing slurry B or a concentrated solution thereof, ¶94)
Regarding Claim 12 Makoto as modified discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing composition set (Kit of Polishing Composition, ¶94) comprising the first polishing slurry Si or a first composition Qi which is a concentrate of Si (the polishing composition B is a polishing slurry B or a concentrated solution thereof ¶94), and the second polishing slurry S2 or a second composition Q2 which is a concentrate of S2 (the polishing composition C is a polishing slurry C or a concentrated solution thereof, ¶94); wherein the first composition Qi and the second composition Q2 are separately stored. (Stored separately from each other, ¶94).
Regarding Claim 13 Makoto as modified discloses the method according to Claim 1, wherein the water-soluble polymer Pi has a weight average molecular weight (Mw) of 20 x 104 or lower. (a water-soluble polymer having an Mw of 30 × 104 or less (typically less than 30 × 104) can be preferably used, ¶38)
Regarding Claim 15 Makoto as modified discloses the method according to Claim 1, wherein the water-soluble polymer Pi is a copolymer having the vinyl alcohol-based polymer chain and the N-vinyl-based polymer chain in one same molecule. (Graft --bonded on the same molecule--copolymers for example, grafts obtained by grafting polyvinylpyrrolidone (PVP- N-vinyl) on polyvinyl alcohol polymer (PVA- Vinyl Alcohol), ¶29).
Regarding Claim 18 Makoto discloses a method for polishing a silicon substrate, the method comprising;
 a stock polishing step (Step A ¶19) and a final polishing step (combination of Step B and Step C from ¶19), wherein the final polishing step is a step polishing only a single side of the silicon substrate (See Polishing conditions in ¶107-109, where the Step A is a double sided polishing with the DSM20B-5P-4D machine and the final polishing steps b and c are single sided, single wafer is being references as single sided type polishing from the PNX-332B machine as evidenced by Reference U (Okamoto Webpage See NPL)), the final polishing step comprising: 
supplying a first polishing slurry Si (polishing slurry B, ¶19) and a second polishing slurry S2 (polishing slurry C, ¶19) to the silicon substrate to be polished, switching them in this order through polishing a single side of the silicon substrate (See Polishing conditions in ¶108-109 where step c goes after step b), wherein the first polishing slurry Si comprises an abrasive A1 (abrasive grains, ¶19) and a water-soluble polymer P1 (water-soluble polymer B, ¶19), and a basic compound B1 (See ¶71-75 the polishing slurries contain a basic compound in addition to abrasive grains and a water soluble polymer) wherein the abrasive Ai has a BET diameter of 5 nm or greater and 100 nm or less (See ¶62 ) and a true specific gravity of 1.5 or higher and 2.3 or lower(See ¶60), and a content of the abrasive Ai in the first polishing slurry Si is 0.05% by weight or higher and 10% by weight or lower (See ¶69), the water-soluble polymer Pi is a copolymer having the vinyl alcohol- based polymer chain and the N-vinyl-based polymer chain in the same molecule (Graft --bonded on the same molecule--copolymers for example, grafts obtained by grafting polyvinylpyrrolidone (PVP- N-vinyl) on polyvinyl alcohol polymer (PVA- Vinyl Alcohol), See ¶29; Different examples of water soluble polymers that can be used in the polishing slurries for the polishing steps a, b and c are explained from ¶21 and the one disclosed in ¶29 meets the claimed limitation as explained above), the N-vinyl-based polymer chain is a vinylpyrrolidone-based polymer (See ¶29); the basic compound B1 is an alkali metal hydroxide (See ¶72) and the first polishing slurry has a pH of 8.0 or higher and 12.0 or lower (See ¶75). Makoto is silent to switching slurries midway through polishing the silicon substrate, an amount of the water-soluble polymer Pi per 1 g of abrasive Ai contained in the first polishing slurry Si is 0.03 g or less and to the first polishing slurry Si shows higher polishing removal rate than the second polishing slurry S2.
Furukawa discloses a polishing method switching slurries midway (halfway, ¶36) through polishing the silicon substrate and the first polishing slurry Si shows higher polishing removal rate than the second polishing slurry S2. (The wafer is first polished with a polishing slurry having a high polishing rate, and the polishing slurry is switched with a polishing slurry having a low polishing rate halfway, ¶36).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for polishing a silicon substrate from Makoto to switch the polishing slurry with midway (halfway, ¶36) with a second slurry S2 from Furukawa to reduce the time required for polishing the wafer (¶36). 
Furthermore, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for polishing a silicon substrate from Makoto to switch the polishing slurry with high removal rate (high polishing rate, ¶36) Si with a second polishing slurry with a lower removal rate (low polishing rate, ¶36) from Furukawa to increase the productivity without decreasing the flatness and smoothness of the wafer (¶36). 
Regarding the limitation disclosing an amount of the water-soluble polymer Pi per 1 g of abrasive Ai contained in the first polishing slurry Si is 0.03 g or less Shogaku discloses a similar polishing method wherein the content of the water-soluble polymer can be, 0.01 g or more per kg of abrasive grains. The ratio disclosed by Shogaku is less than the claimed ratio as it is disclosing .00001g of water soluble polymer per 1g of abrasive meeting the claimed limitation. Thus, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Makoto to incorporate the teachings of Shogaku and provide the polishing method with an amount of the water-soluble polymer Pi per 1 g of abrasive Ai contained in the first polishing slurry Si is 0.03 g or less. Doing so would aid in obtaining better surface quality in combination with the silica abrasive grains with protrusions (See Last Paragraph of Page 7), thereby increasing the quality provided by the polishing method.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Furukawa and Shogaku, as applied to Claim 1, and further in view of Shuhei Takahashi (US 2011/0217845 Al, hereinafter "Takahashi").
Regarding Claim 2 Makoto as modified is silent to the first polishing slurry Si comprising at least 0.001 % water-soluble polymer Pi by weight. However Takahashi teaches the first polishing slurry Si comprises at least 0.001 % water-soluble polymer Pi by weight (the polishing composition contains preferably not less than 0.001 % by mass of the water-soluble polymer, ¶32).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for polishing a silicon substrate from Makoto to include the first polishing slurry Si with at least 0.001 % water-soluble polymer by weight from Takahashi in order to enhance the functions for buffering the surface of a semiconductor substrate from physical polishing action and providing the semiconductor substrate surface with wettability (¶32).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Furukawa, as applied to Claim 1 and Shogaku, and further in view of Shuhei Yamada (US 7,204,865 B2, hereinafter "Yamada").
Regarding Claim 9 Makoto as modified by Furukawa discloses the method according to Claim 1, the polishing method commonly applied (Interpreted per applicants disclosure in ¶32) to a high-resistivity silicon substrate wherein the high-resistivity silicon substrate has a resistivity of 1 Q-cm or greater (resistivity of 0.1 Ω · cm or more and less than 100 Ω, ¶106). Makoto as modified is silent as to the polishing method being applied to a low-resistivity silicon substrate, the low- resistivity silicon substrate having a resistivity less than 0.005 Q-cm. 
Regarding the limitation of applying the polishing method to a low resistivity silicon substrate, Yamada teaches a substrate to be polished with a resistivity of less than 0.01 Q-cm that can be used in addition to a high resistivity substrate (see Col. 13, lines 8-15). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makoto’s method of polishing a silicon substrate to incorporate Yamada’s teaching of a method of polishing a silicon substrate that includes low resistivity and high resistivity since using different resistivity substrates is known in the art and since doing so would allow for convenient treatment of various substrates for different applications.  
Furthermore, it is respectfully noted that Makoto as modified does not limit the use of his polishing method to high resistivity silicon substrates as the range of resistivity disclosed by Makoto goes from .1 Q-cm to less than 100 Q-cm (¶106) and the range for high resistivity substrates in applicants disclosure is 1 Q-cm or more(¶7 and Claim 9). Thus Makoto discloses that this method could be used in silicon substrates with varying resistivity and not limited to high resistivity substrates. Additionally, Yamada teaches a range for the low resistivity silicon substrate that meets the claimed range for the low resistivity substrate of claim 9 and per MPEP 2144.05(I). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. By stating the use of a polishing method on a silicon substrate having a resistivity less than 0.01 Q-cm, Yamada directly teaches the use of a polishing method on a substrate with a resistivity of .005 Q-cm or less (.01 Q-cm or less) and also teaches the use of the same polishing method on a substrate with a resistivity of .01 Q-cm or more to less than a 100 Q-cm meeting the claimed range from the applicant as it teaches the same method of polishing being applied to both a high resistivity silicon substrate and a low resistivity silicon substrate. 
Claims 14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Furukawa, as applied to Claim 1 and Shogaku, and further in view of Yoshio Mori (US 2015/0079789, hereinafter "Mori").
Regarding Claim 14 Makoto as modified discloses the method according to Claim 1, and suggest the mixture of more than one polymer (¶36) but it does not explicitly discloses the water-soluble polymer Pi is a mixture of a water-soluble polymer having a vinyl alcohol-based polymer chain and a water-soluble polymer having an N-vinyl-based polymer chain. 
However, Mori teaches the water-soluble polymer Pi is a mixture of a water-soluble polymer having a vinyl alcohol-based polymer chain (PVA) and a water-soluble polymer having an N-vinyl-based polymer chain (PVP) in ¶106 (Mori, Comparative example 3) and Table 4. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to further modify the method for polishing a silicon substrate from Makoto to include the water-soluble polymer being mixture of more than one water-soluble polymer having a vinyl alcohol-based polymer chain and a water-soluble polymer having an N-vinyl-based polymer chain from Mori in order enhance the haze level by providing a lower haze level as disclosed in Table 4 from Mori. 
Regarding Claim 16 Makoto as modified discloses the method of Claim 14, wherein the water-soluble polymer having the vinyl alcohol-based polymer chain has a weight average molecular weight (Mw) of 20x 104 or lower (See ¶39 of Makoto wherein the vinyl alcohol (PF/PVA) is 6x104 in one of their preferable examples, less than 20x 104), and the water-soluble polymer having the N-vinyl-based polymer chain has a Mw of 3 x 104 or higher but lower than the Mw of the water-soluble polymer having the vinyl alcohol-based polymer chain (See ¶39, N-Vinyl based polymer(PC) is in one of their preferable examples is 3x104 which meets at least  3x104 or higher, given the examples in ¶39, the limitations of the N-vinyl-based polymer (PC) and the vinyl alcohol-based polymer (PF/PVA) are met). 
Allowable Subject Matter
As best understood, claims 17 and 19 are free of art, but are subject to rejections under 35 U.S.C. 112a and 35 U.S.C. 112b and claim objections, as noted above. Further are dependent to claims 1 and 18 rejected under U.S.C 103. Due to new mater and indefiniteness issues of Claims 17 and 19, the lack of applied prior art is not an admittance of allowability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733